Citation Nr: 1031324	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to November 
1956. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.

In June 2009, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

This case previously reached the Board in July 2009.  At that 
time, the Board denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The 
appellant subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2010, the Secretary of Veterans Affairs and the appellant, 
through his attorney, filed a Joint Motion for Remand (Joint 
Motion) to vacate the Board's July 2009 decision.  In the Joint 
Motion, the parties requested that the Board's denial of the 
appellant's claim for service connection for bilateral hearing 
loss and tinnitus be vacated and remanded to the Board.  The 
Joint Motion was accepted by the Court in June 2010, and the case 
has been returned to the Board for further consideration 
consistent with the Joint Motion.

The Board notes that in October 2009, the Veteran filed a request 
to withdraw his motion for reconsideration of the Board's July 
2009 claim, prior to the Court's acceptance of the Joint Motion.  
As such, the Veteran's withdrawal of his motion was rendered moot 
by the Court's June 2010 acceptance of the Joint Motion, such 
that the provisions of the Joint Motion now require further 
action on the part of the Board.  The Veteran may, of course, 
choose to withdraw his appeal of the December 2007 rating 
decision under 38 C.F.R. §§ 20.202, 20.204 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In accordance with the Court's Order and the provisions of the 
Joint Motion, the Veteran's claims must be remanded for further 
development of the evidence.  

First, the Veteran should be provided with an opportunity to 
submit any new medical evidence relevant to his claim.  See the 
Joint Motion pg. 5.  Regardless of the Veteran's response the AOJ 
must attempt to obtain the Veteran's current VA medical treatment 
records.

The VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Furthermore, the VA 
is required to obtain relevant records held by any federal 
department or agency that the claimant adequately identifies and 
authorizes the VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VA 
will end its efforts to obtain records from a federal department 
or agency only if the VA concludes that such records do not exist 
or that further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2) (2009).  Examples of such a case include 
when the federal department or agency advises the VA that the 
requested records "do not exist" or the "custodian does not 
have them."  Id.

At this time, the most current VA medical treatment records date 
from August 2007.  As current medical treatment records may be 
relevant to the Veteran's current claims of service connection 
for hearing loss and tinnitus, the AOJ must make an attempt to 
obtain current records related to these disorders.  If the AOJ 
concludes that such records do not exist or cannot be obtained, 
such attempt must be documented in the claims file.

Second, in accordance with the Joint Motion, the Veteran's claim 
must be remanded for a new VA medical opinion regarding the 
etiology of his current hearing loss and tinnitus.  See the Joint 
Motion pg. 5.  In vacating the Board's earlier decision, the 
provisions of the Joint Motion note that the Veteran was provided 
with a VA medical examination of in November 2007.  Id. at 2-3.  
The November 2007 VA medical examiner stated that he could not 
provide an opinion regarding the origins of the Veteran's hearing 
loss and tinnitus "without resort to mere speculation."  The 
examiner utilized as the basis for this opinion the fact that 
there was no evidence of hearing loss or tinnitus in the 
Veteran's service treatment records (STRs).  However, he also 
indicated that the Veteran's "current hearing threshold levels 
are worse than what would be expected from just aging 
(presbycusis)."

The Joint Motion indicates that the VA medical examination was 
inadequate in failing to provide a rationale or reason for the 
statement that the issue could not be resolved without "resort 
to mere speculation," but also indicating that the Veteran's 
current hearing is worse than could be explained simply as a 
result of age.  See the Joint Motion pges. 2-4.  The Joint Motion 
directs the Board's attention to the Court's decision in Jones v. 
Shinseki, 23 Vet. App. 382, 392-93 (2010); wherein a medical 
opinion failed to show whether the examiner needed "additional 
information," or had "exhausted the limits of current medical 
knowledge as to what may be causing [the Veteran's disability]."  
Id. pges. 2-3.  Furthermore, when a medical examination fails in 
this respect, the Board must remand the claim for "clarification 
and perhaps for further medical opinions."  Jones, at 394; see 
also Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  As such, the 
Joint Motion directs the Board to provide the Veteran with a new 
VA medical examination to adequately address the Veteran's 
claims.  See the Joint Motion pg. 5.  

The Board also notes that the Veteran has provided two private 
medical opinions regarding his claims.  The first is a private 
treatment record dated in June 2008 by B. Street, Au. D.  The 
letter from Dr. Street provides a review of the history of the 
Veteran's hearing loss indicating in-service acoustic trauma from 
working with jet aircraft and post-service acoustic trauma from 
work as a mechanic and occasional use of firearms.  Dr. Street 
noted that the VA had provided the Veteran with hearing aids and 
that it was her "understanding that [the VA] only provided 
hearing aids when the hearing loss has been determined to be 
service connected."  As such, Dr. Street expressed no opinion as 
to the actual origin of the Veteran's current hearing loss.  

However, the Veteran also provided a private treatment record 
dated in August 2009, from N. Fordyce, M.D., which stated that 
the Veteran had significant hearing loss in both ears.  Dr. 
Fordyce indicated that his age would likely cause "40% overall 
hearing loss rather than a 62% overall hearing loss," with the 
"rest presumably due to his noise exposure."  Dr. Fordyce also 
indicated that some of his noise exposure came from being a 
mechanic, and some was due to in-service jet noise, but did not 
indicate how much of his current hearing loss and tinnitus may be 
due to either of these factors.  As such, this new medical 
evidence does not explicitly state whether or not the Veteran's 
current disorders may be due to his in-service noise exposure.  
The Court has held that that use of equivocal language such as 
"possible," or, in this case, "could be a possibility," makes 
a statement by an examiner which is speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by a 
physician is too speculative).  Speculation is not legally 
sufficient to establish service connection.  Therefore, the 
private medical evidence is not sufficient to allow the Board to 
resolve the Veteran's claims at this time.

The Veteran has indicated that he believes his hearing loss is 
due to his service on the flight line with exposure to jet engine 
noise.  See the Veteran's May 2007 claim, September 2007 
statement, December 2007 notice of disagreement (NOD), June 2008 
substantive appeal (VA Form 9), as well as the "buddy" 
statement provided in April 2009, and the June 2009 hearing 
transcript pges. 2-3.  The Veteran has indicated that he was 
provided hearing protection during his service, but did not 
consistently wear the protection because his job required him to 
be able to hear while working.  See the hearing transcript pg. 7.  
He has also indicated that he noticed his hearing loss and 
tinnitus beginning in 1954, during his service.  See the May 2007 
claim and September 2007 statement.  He has also indicated that 
he did not have any post-service noise exposure due to his work 
as a mechanic.  See June 2008 VA Form 9, and the hearing 
transcript pges, 5-6.  He did indicate exposure to noise from 
occasional firearm use, but believes that this should have 
affected his right ear most, in contrast with his current greater 
hearing loss in the left ear.  See the Veteran's August 2009 
statement.  All of this evidence should also be addressed by a 
new VA medical opinion.

Therefore, in order to adequately comply with the provisions of 
the Joint Motion, and resolve the issues raised by the Veteran 
and the record, a new VA medical opinion is necessary to address 
the nature and etiology of the Veteran's current hearing loss and 
tinnitus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his hearing loss and 
tinnitus disorders since August 2007, and 
attempt to obtain records from each health 
care provider that he identifies, if such 
records are not already in the claims 
file.

	Whether or not the Veteran has identified 
any new records, the AOJ must attempt to 
obtain all relevant VA medical treatment 
records dated after August 2007 which is 
the most recent VA medical treatment 
record in the Veteran's case file.  All 
attempts to secure such records must be 
documented in the claims file.  If certain 
records are unavailable or simply do not 
exist, or further attempts to obtain them 
would be futile, a negative reply to this 
effect is required.

2.	The Veteran should be provided a ear, nose 
and throat (ENT) examination, by an 
appropriate specialist who has not examined 
him before, to provide an opinion, to 
address the nature and etiology of the 
Veteran's bilateral hearing loss and 
tinnitus.  All indicated tests and studies 
should be undertaken.  

	The claims file, including a complete copy 
of this remand, must be made available for 
review of his pertinent medical history - 
including, in particular:  the Veteran's 
stated history regarding his hearing loss 
and tinnitus beginning in 1954 as reviewed 
above, his service on the flight line, the 
findings of the November 2007 VA medical 
examination, as well as the private 
treatment records dated in June 2003 from 
Dr. Street and in August 2009 from Dr. 
Fardyce, and any new evidence obtained 
subsequent to this remand.  The opinion 
must indicate whether such review was 
accomplished.  

	The VA examiner should provide a thorough 
review of the history of the Veteran's 
bilateral hearing loss and tinnitus.

	After doing this, the examiner should then 
answer the following question:  is it at 
least as likely as not (a 50 percent or 
greater likelihood) that the Veteran's 
bilateral hearing loss and tinnitus are 
caused by, aggravated by, or otherwise 
related to the Veteran's service from 
February 1953 to November 1956?

	If the examiner concludes that there are 
multiple causes of the Veteran's current 
hearing loss and tinnitus, the examiner 
should state the approximate amount of 
hearing loss and tinnitus which is caused 
by his active service noise exposure.  

	Any opinions expressed by the examiner 
must be accompanied by an explanation of 
the rationale for the opinion expressed.  
If the examiner cannot provide such an 
opinion, this should be clearly stated, 
and the reasons such an opinion cannot be 
provided must also be provided in the 
examination report.  

	The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.	Then, review the appellant's claims file 
and ensure that the foregoing development 
action has been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication.

4.	After completing the above development, 
the AOJ should readjudicate the issues on 
appeal, considering any new evidence 
secured since the October 2008 
supplemental statement of the case (SSOC).  
If this claim is not granted to the 
appellant's satisfaction, send him and his 
attorney another SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



